 In the Matter of W.' SHERMAN BURNS, RAYMOND J. BURNS, ASHLEYJOHN BURNS] AND WILLIAM J. BURNS, CO-PARTNERS, DOING BUSINESSUNDER THE FORM, NAME AND STYLE OF THE WILLIAM J.fj' BURNSINTERNATIONAL DETECTIVE AGENCYandINTERNATIONAL 'UNION,UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTRALIMPLEMENTWORKER'SOF AMERICA, CIO, LOCAL 258Case No. R-.5094.-Decided May, 33, 1943Mr. E. L. Patterson,of Detroit, Mich., for the Company.Mr. Chester Eckart,of Jackson, Mich., for Local 258.Mr. David V. Easton,of counsel to the Board..DECISIONAND/DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, CIO, Local 258, herein called Local 258, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of W. Sherman Burns, Raymond J. Burns, Ashley John Burns,and William J. Burns, co-partners, doing business under the form,name, and style of The William J. Burns International DetectiveAgency, Jackson, Michigan, herein called the Company, employed' asplant=protectionworkers , at the Jackson Pump Division of theHoudaille-Hershey Corporation, Jackson, Michigan, herein called theCorporation, the National Labor Relations Board provided for an,appropriate hearing upon due notice before Charles E. Persons, TrialExaminer.Said hearing was held at Jackson, Michigan, on April 1,1943.The Company and Local 258 appeared, participated, and were-afforded full opportunity to be heard, to, examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Com-pany made a motion at the hearing to dismiss the petition herein upongrounds that. (1) Local 258, being an affiliate of the InternationalUnion, United Automobile,, Aircraft and Agricultural ImplementWorkers of America, herein called the International, is precludedN. L., R.B., No. 49.e,'BFFi 386,DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom representing the Company's plant-protection employees becauseof the express terms of the collective bargaining agreement now inforce between the Corporation and the International's Local 673, whichcovers factory employees of the Corporation; (2) by reason of theabove, the Board lacks jurisdiction over the petition herein ; and (3) col-lective bargaining is inconsistent with the plant-protection workers'status as civilian auxiliaries of the military police.This motion was-referred by the Trial Examiner to the Board.For reasons appearingbelow, the motion is denied.The Trial Examiners rulings made atthe hearing are free from prejudicial error and are hereby affirmed.The Company filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGSOF FACT "1.THE BUSINESSOF THE COMPANYW. Sherman Burns, Raymond J. Burns, Ashley John Burns, andWilliam J. Burns constitute a co'-partnership, doing business under theform, name, and style of The William J. Burns International DetectiveAgency, with offices in the principal cities of the United States, and inCanada, Great Britain, and France.The Company is engaged in ageneral detective business and furnishes guards to various manufac-turing plants throughout the country.We are concerned herein withthe guards furnished by the Company to the Corporation at its Jack-son Pump, Division Plant, located at Jackson, Michigan.The Com-pany has a contract with the Corporation which provides for thefurnishing by the Company of all guards needed for the protection ofthe Jackson Pump Division Plant.The Corporation operates eightplants, of which two are located in the'State of Michigan.The Jack-son Pump Division Plant normally produces bumpers sold to producersof automobiles and trucks and its products are distributed throughoutthe, United States.At the present time, however, it is engaged in theproduction of bumpers for war "vehicles, small parts , for tanks, andbombs, all for the United States Army. Practically all of the steelpurchased by the Corporation for the use of the Jackson BumperDivision Plant is purchased from point's outside the State of Michigan ;the finished products are destined for use'at points outside the State ofMichigan.We find that the Jackson Bumper Division of the Hou=daille-Hershey Corporation 'is engaged in commerce within the meaningof the' National Labor Relations Act.,On these facts, we find that the Company is engaged in commercewithin the meaning of the Act.'Matter o/W. Sherman Burns, Raymond J. Burns,Ashley John Burns,and William J.XBurns,co-partners,doing business under theform, name,and style of The William J. BurnsDetective AgencyandAmerican Federation of Labor,47N. L. R. B., 010, and cases citedtherein. THE WILLIAM J. BURNS INTERNATIONAL DETECTIVE AGENCY 387II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, Local 258, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated February 1, 1943, Local 258 advised the Company thatit represented a majority of all the plant-protection employees in theJackson Bumper Division Plant, and requested recognition as the bar-gaining representative of these employees.On February 5, 1943, theCompany replied that Local 258 was not in a position to represent theseemployees because of the provision in a current contract between theCorporation and the International's Local 673 covering factory em-p]oyees^ which precluded the contracting union from accepting for,membership certain enumerated classes of employees among which wereincluded plant-protection employees.Thereafter, on March 24, 1943,Local 258 filed the amended petition in this proceeding.The Corporation is currently operating under a collective bargainingagreement with the International's Local 673 which covers factory em-ployees at the Jackson Bumper Division Plant.This agreement wasexecuted on October 22, 1942, and by its terms, is to remain in effectuntil October 22, 1943, and thereafter, in the absence of 30 days' noticeby either party of a desire to change, modify, or cancel.This agree-ment contains a provision stating that "the Union will not acceptfor membership direct representatives of the management such as .. .plant guards . . ." The Company contends that the petitioning union,Local 258, being an affiliate of the International, is bound by thisprovision and is, therefore, estopped from seeking to represent theplant-protection workers.,-We,have recently held in thePackardandBriggscases that a similarcontractual provision between an employer and an affiliate of the peti-tioning union did not preclude the latter from seeking to representplant-protection employees.2Thus if we were to assume in this casethat the contract referred to was entered into with the Company by anaffiliate of Local 258 and that it is binding upon Local 258, the reason-ing of the foregoing cases would require that the Company's contentionbe rejected.However, in this case the contract is between the Corpora-tion and Local 673, and the Company is not a party thereto.The plant-protection employees involved are employees of the Company and notzMatter, of Packard Motor Car CompanyandInternational Union, 'United Automobile,Aircraftend A4riculturat Implement Workers of America,(UAW-CIO),Local 111,, 47 NLR B, 932;BriggsManufacturing.CompanyandAmalgamated Plant Protection LocalUnion No. 114,(UAW-CIO),Case No.R-4914,decided, April 23, 1943,49 N. L R. B.,570531647-43-vol 49--26 of the Corporation.Accordingly, we find that the foregoing provisioncontained in the contract between the Corporation and Local 673 is nota bar to this proceeding.A statement of the Regional Director, introduced into evidence at thehearing, indicates that Local 258 represents a substantial number ofemployees 3 in the unit hereinafter'fouiid appropriate.4We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.' THE APPROPRIATE UNITLocal 258 contends that all plant-protection workers of the Companyin the Jackson Bumper Division Plant of the Corporation, excludingthe chief and two assistant chiefs, comprise an appropriate unit.While not contesting the proposed inclusions and exclusions, the Com-pany urges that plant-protection employees should not be permitted tochoose a collective bargaining agent since they are sworn members ofthe auxiliary military police and, therefore, are Federal officers, andare excluded from the purview of the Act.We have frequently foundthat plant-protection workers hired and paid by employers are em-ployees within the meaning of the Act and may designate a representa-tive for the purposes of collective bargaining, even though they aremembers of the auxiliary military police, or have been deputized aslaw enforcement officers.6Accordingly, the Company's contentionsare rejected.We find that all plant-protection employees of the Company em-ployed at the Jackson Bumper Division Plant of the Corporation,excluding the chief and the assistant chiefs, constitute a unit appropri-ate for, the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.-V. THE DETERMINATION OF REPRESENTATIVESLocal 258 urges that 'eligibility to vote be determined by referenceto the pay roll of the Company as of March 1, 1943, contending thatoriginal appointments of protection workers are for 3G days and are3For reasons appearing below,we find,contrary to the contention of the Company, thatplant-protection employeesale employeswithin the meaning of the ActsThe Regional Director reported that Local 258 submitted 12 authorization cards, ofwhich 10 bore the signatures of persons appearing upon the Company's pay roll of March13, 1943.This pay roll contained 13 names in the appropriate unit.All signatures onthe 10 authorization cards which bore names corresponding to those upon the pay-roll list,appeared to be genuine and original.5 See footnote 1. See alsoMatter of Curtiss-Wright Corp.andInternational AssociationofMachinists,District 76, A. F:'L.,45 N.L.R B '1268, and cases cited therein°Matter of Westinghouse Aerbrike CompanyandUnited Electrical, Radio & MachineWorl,cisof America, Local No. 610,42 N.L. R.,B 525' ITHE WILLIAMJ. BURNS INTERNATIONAL DETECTIVE,AGENCY 389distinctly probationary.We do not consider this contention as asufficient reason for departing from our usual procedure, and, in ac-,cordance therewith, we shall direct that the question concerning repre-sentation which has arisen be resolved by an election by secret ballotamong the employees in the appropriate unit who were employed dur-ing the pay=roll period immediately preceding the date of the Direction.ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withW. ShermanBurns, Raymond J. Burns, Ashley John Burns, and William J. Burns,co-partners, doing business under the form, name, and style of TheWilliam J. Burns International Detective Agency, Jackson, Mich-igan, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of 'this Direction,under the direction and supervision of the Regional Director for theSeventh Region, acting in this matter as agent for-the National LaborRelations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction. including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause, to determine whether or not they desireto be represented by International Union, United 'Automobile, Air-craft and Agricultural Implement Workers of America, Local 258,affiliated, with the Congress of Industrial Organizations, for the pur-poses of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.